Citation Nr: 1812174	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  04-24 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Epifanio Castillo, Jr., Attorney


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1973 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in June 2008, which granted a joint motion for remand (JMR) vacating a February 2007 Board decision and remanding the case for additional development.  The issue initially arose from a May 2002 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The JMR and the Court order granting it pertained to the failure of VA to provide adequate Veterans Claims Assistance Act notice with respect to the issue of whether new and material evidence was received to reopen the prior claim of service connection for a nervous disorder.

The case was remanded for additional development in March 2009 and July 2014, and, in May 2015, the Board reopened the previously denied claim and remanded the issue on appeal for additional development.  In January 2017, the case was again remanded for additional development.  The additional development has been completed and the case has now been returned to the Board for further appellate action.


FINDING OF FACT

Clear and unmistakable evidence reflects that the Veteran had a psychiatric disorder prior to service, and that the disability was not permanently aggravated beyond the normal progression during service.


CONCLUSION OF LAW

A psychiatric disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not permanently aggravated by service.  The presumption of soundness at entry is rebutted.  38 U.S.C. §§ 1110, 1111, 1153, 1154 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist that have not been mooted by the May 2015 reopening of the previously denied claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  It should be noted, however, that a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness can only be overcome with clear and unmistakable evidence that an injury or disease preexisted service and with clear and unmistakable evidence that the injury or disease was not aggravated by service.  Id.  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of 38 U.S.C. § 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Analysis

The Veteran has been diagnosed since service with psychiatric disorders including personality disorders, an anxiety disorder, schizophrenia, and psychoses.  Although personality disorders are precluded from compensation, the Board bases it determination on broader reasoning, namely, the rebuttal of the presumption of soundness.

In that regard, the Veteran's report of medical examination upon entrance to service did not note any mental disorders.  Therefore, the Veteran is presumed to be in sound condition at entrance to service.

As noted, above, the presumption of soundness may be rebutted by a showing of clear and unmistakable evidence that an injury or disease preexisted service, and with clear and unmistakable evidence that the injury or disease was not aggravated by service.  The Board now turns to whether a rebuttal of the presumption of soundness is warranted.

The record shows an extensive psychiatric history prior to service.  The Veteran had numerous confinements to detention facilities and youth homes for behavior problems prior to service.  An April 1965 report, for instance, shows a claim by his mother that the Veteran, at age 11, was threatening her life and throwing furniture at her, and that his parents found him unmanageable.  The reporting clinician's impression was a behavior disorder.  Anti-social behavior was referenced.
A March 1967 record showed that, at age 13, the Veteran was visibly distressed, markedly depressed, and went on a complete hunger strike.  It was noted he was a chronic runaway from the institutions in which he had been placed and was a serious suicidal risk.  Agitation and insomnia were present.  A psychiatrist noted that the Veteran should have been diagnosed with childhood schizophrenia. 

An April 1967 social worker's report related to remand to a youth house discussed the Veteran's behavioral pattern of truancy and failure to adjust.  Tension and anxiety in the Veteran were noted.  That same month the Veteran was admitted to a state hospital for psychiatric issues.  The diagnosis was primary behavior disorders in children, with neurotic traits.  The Veteran was discharged in August 1967.

In service, a September 1973 psychiatrist's report concluded the Veteran had a longstanding significant personality disorder.  The report noted that during the ages of 8 to 17, the Veteran was in various boys' homes, youth houses, hospitals, state hospitals, and jail.  The report also noted that the Veteran was absent without authorization for a period of three months.  The diagnosis was anti-social personality and borderline mental retardation.  The Veteran was discharged from service for substandard conduct.

Post-service, an August 1980 court record shows the Veteran's commitment to a hospital for the mentally ill.  In a November 1983 VA examination, the Veteran stated he has great problems dealing with people emotionally.  He stated he had problems adjusting all his life.  The diagnoses as a result of the November 1983 examination were schizophrenia, chronic undifferentiated; poly drug abuse; and mild mental retardation.

A February 1984 doctor's statement reported that the Veteran has "emotional problems."  The statement further reported that the Veteran believes his long-standing difficulties were exacerbated by military service.  There was no diagnosis given.

A September 1986 statement from a treating physician is also of record.  The doctor reported the Veteran has been in and out of hospitals all his life, is unable to control his temper, hears voices, has very low self-esteem, and blames others for his failures.  The physician opined that the Veteran had paranoid psychosis.  The doctor also reported that the Veteran believes his long standing difficulties were exacerbated by military service.

A June 1988 report of VA examination showed the Veteran's reports of an inability to get along with people, easily his losing temper, difficulty sleeping, and fear of people.  Diagnoses of schizophrenia, chronic undifferentiated type, a history of substance abuse, borderline intellectual functioning, and attention deficit hyperactivity disorder were rendered.

A March 2002 statement from a Home Attendant Nurse's Aide (Aide) who has known the Veteran for twenty years is of record.  The Aide stated that the Veteran has paranoid psychosis, which she believes "was caused by the military when he was being [sic] under supervision, when being closed in around people."  She believes his collapse in boot camp and hospitalization was from "paranoia [sic] psychosis."

An April 2002 VA treatment record reported impressions of anxiety disorder, not otherwise specified (NOS), and personality disorder, NOS.  A May 2002 VA mental health treatment record notes the Veteran presented to the facility desiring a letter claiming that his current problems of anger, "going off" and trouble being around people are related to his military experience.  The clinician noted the Veteran had a long history of childhood aggression, paranoid and defiant behaviors requiring years of reform school and state hospitalizations in his 20's.  The record states the Veteran describes similar problems in the military, including an inability to be with people, problems taking orders from superiors and "going off" against others.  He was hospitalized for one and one half weeks for collapsing.  He was court marshalled after leaving his ship without authorization, but medically discharged.  The treatment record noted that, prior to the military, the Veteran had a history of behavior problems from age 8 on, including difficulties with truancy, going to school, feeling uncomfortable around people, and fights.  All this necessitated the Veteran's attendance at five different reform schools, the record reported.

Another May 2002 VA treatment record reports that the Veteran collapsed during boot camp but does not know whether he was treated by a psychiatrist.  He returned to boot camp, which he completed.  Then he was assigned to a Navy ship where his duties were painting from a scaffold.  He stated he was scared of the height and was reassigned.  He further stated he did not like being around people telling him what to do, so he went absent without leave (AWOL) within 2 weeks' time.  The ship was in port the entire time during which he served.  He further indicated that he had been accused with two other servicemen of stealing calculators, however this charge was dropped.

A July 2002 physician questionnaire submitted on letterhead from the Veteran's then-representative, Disabled American Veterans, is of record.  The physician(s) diagnosed psychosis, NOS, and rule out intermittent explosive disorder.  The physician(s) stated "[t]he Veteran does qualify for service connection disability" without providing any rationale.

A July 2002 VA treatment record showed the Veteran was chronically paranoid and had chronic impulsive aggression.  An August 2002 mental health note showed psychotherapy for psychosis NOS, and rule out intermittent explosive disorder.

A July 2017 VA examination was conducted.  The Veteran was diagnosed with an unspecified personality disorder with schizoid and antisocial features.  The examiner noted the Veteran endorsed symptoms to include depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner found no other psychiatric disorder.

The examiner opined that there is clear and unmistakable evidence in the record that an acquired psychiatric disability preexisted military service.  The examiner supported this opinion by noting that the Veteran's psychiatric problems began approximately at the age of 8, prior to entering the service, and diagnoses from different medical doctors have included: childhood schizophrenia; primary behavior disorders in children, and conduct disturbance.  The Veteran was also noted to have depression, anxiety, and schizoid characteristics.  The examiner went on to say that the Veteran has a personality disorder, which is an enduring pattern of inner experience and behavior that deviates markedly from the expectations of the individual's culture.  The examiner explained that the Veteran's personality disorder became evident in early childhood, and was associated with aggressive, paranoid, and defiant behaviors including truancy and fighting.  The examiner stated that the Veteran meets the full criteria for a personality disorder, including: deficits in interpersonal functioning; problems with impulse control; mood lability and appropriateness of emotional response; impairment in social, occupational and other areas of functioning; and stability of core symptoms.  The examiner noted that the Veteran continues to exhibit the same behavioral pattern and symptoms in his current functioning, which is further evidence in support of a personality disorder.

The examiner opined that the Veteran's personality disorder was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner acknowledged that when the Veteran entered the military, there were no mental health problems reported or evident upon examination.  However, after several months, the Veteran did not adjust to the military lifestyle and he went AWOL.  The examiner explained that this is a behavioral response consistent with the Veteran's history of behavioral problems, and is a natural progression of chronic maladjustment.  The examiner further supported her opinion by concluding that the Veteran's maladjustment was characterological, and an in-service injury, event or illness was not present, or necessary for the unfolding of the events which occurred.  

After a careful review of the pertinent evidence of record, the Board finds that there is clear and unmistakable evidence both that that Veteran's psychiatric disorder pre-existed service and was not permanently worsened during service.  With regard to pre-existence, there are numerous records from prior to service showing adjustment difficulties and behavior problems.  The Veteran himself has acknowledged in treatment and VA examinations that he has had lifelong difficulty getting along with people.  The evidence is clear that the behavior problems were severe and included depression and anxiety.

The VA examiner's August 2017 opinion is highly probative evidence that the Veteran's current psychiatric disorder clearly and unmistakably pre-existed service.  The examiner's report showed a review of the record and history, and is sound in its reasoning.  The examiner is a psychologist with relevant experience, knowledge, and training in assessing psychological disorders.

With regard to a lack of aggravation, again the examiner's August 2017 opinion is highly probative evidence.  The Board finds particularly persuasive the reasoning that the Veteran's maladjustment to the military is a behavioral response consistent with his history of behavioral problems, is a natural progression of chronic maladjustment, and did not require a precipitating event.  Based on the substantial pre-service evidence, the Board is persuaded that the evidence is clear and unmistakable that service did not permanently worsen the Veteran's disorder.

Although there are other psychiatric disorders noted in the record, such as attention deficit hyperactivity disorder and anxiety disorder the Board finds that these disorders are not part of the claimed disorder.  Furthermore, the August 2017 VA opinion diagnoses only one psychiatric disorder, that of a personality disorder.  Additionally, the greater numbers of medical opinions indicate the Veteran suffered from a personality disorder.  In any event, the Board interprets these multiple diagnoses to be descriptions of the same constellation of behavior described by the August 2017 VA examiner and the many records of the Veteran's behavior issues throughout his life.  

In considering this claim, the Board acknowledges the Veteran's statements that he believes service aggravated his disorder, including those he made to the February 1984 and September 1986 health care providers.  While the Board acknowledges these statements and the Veteran's earnest belief in them, these statements are not competent evidence that service aggravated his psychiatric disorder.  Even though the Veteran is competent to provide opinions on some medical issues, the particular issue of whether service aggravated the Veteran's psychiatric disorder falls outside the realm of his common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Drawing a conclusion about whether a psychiatric disorder is permanently worsened requires medical inquiry into the characteristics of psychological disorders and their progressions, complex symptom analysis over time and medical judgment in applying the facts to the psychiatric standards.  Such is not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, his lay opinions are not competent evidence.  

The Board also considered the March 2002 statement from the Nurse's Aide.  This statement is of little probative value.  In stating that the Veteran's paranoid psychosis was caused by the military, the Aide contradicts an enormity of evidence indicating that he had severe behavior problems prior to service.

The July 2002 physician's questionnaire was also considered.  The statement that "the Veteran does qualify for service connection disability" is too vague to be of more than negligible probative value.  There is no rationale provided, and it does not appear that the physician(s) considered whether the presumption of soundness was rebutted.

Based on the foregoing, there is clear and unmistakable evidence that the Veteran's claimed psychiatric disorder both pre-existed service and was not permanently worsened by service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case.  38 U.S.C. § 5107 (2012); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


